IN THE SUPREME COURT OF THE STATE OF DELAWARE

     KEITH TAYLOR,1                             §
                                                §   No. 130, 2015
           Petitioner Below-                    §
           Appellant,                           §
                                                §
           v.                                   §   Court Below: Family Court
                                                §   of the State of Delaware,
     SAMANTHA LINDELL,                          §   in and for New Castle County
                                                §   File No. CN08-03639
           Respondent Below-                    §   Petition No. 14-12057
           Appellee.                            §

                               Submitted: March 30, 2015
                                 Decided: April 6, 2015

                                          ORDER

         This 6th day of April 2015, it appears to the Court that, on March 18, 2015,

the Senior Court Clerk issued a notice to appellant to show cause why this appeal

should not be dismissed for his failure to file his notice of appeal in a timely

manner. The appellant has failed to respond to the notice to show cause within the

required ten-day period; therefore, dismissal of this action is deemed to be

unopposed.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice

1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).